Title: To James Madison from John Bulkeley & Son, 31 December 1801 (Abstract)
From: John Bulkeley & Son
To: Madison, James


31 December 1801, Lisbon. Encloses duplicates of vouchers and letter sent on 18 Sept. [not found] and requests decision regarding funds “supplied Mr Philip Willson & his distressed family under sanction of Mr Smith’s opin[io]n.” Requests acknowledgment of receipt of enclosed account, “balanced to this day by the sum of 45789$ 415 reis in our favor.” Encloses Moses Young’s receipt [not found] for $1,374.50 paid on 18 July 1801.
 

   RC and enclosure (DNA: RG 59, Letters Received from Bankers). RC 2 pp. Enclosure (2 pp.) is an account of Bulkeley & Son’s expenditures for the State Department from 31 Dec. 1800 to 31 Dec. 1801.

